Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Celia Haynes Edwards appeals the district court’s order denying her motion for reconsideration of the court’s sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012), and to Amendment 782 to the Sentencing Guidelines. We have reviewed the record and find no reversible error. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010) (holding that district court does not have authority to reconsider prior order on § 3582 motion). Accordingly, we affirm the district court’s denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.